United States Court of Appeals
                                                              Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                   July 19, 2004

                                                          Charles R. Fulbruge III
                           No. 03-31209                           Clerk
                         Summary Calendar



      TES ENTERTAINMENT INC.; MICHAEL TYLER; a/k/a MYSTIKAL,

                                            Plaintiffs-Appellants,


                              VERSUS


                         AL WASH; ET AL.,

                                                          Defendants,

            AL WASH; ALW ENTERTAINMENT, INC.; JOSEPH E.
                        SEAGRAM & SONS, INC.,


                                              Defendants-Appellees.


           Appeal from the United States District Court
               For the Middle District of Louisiana
                          01-CV-947-C-M1



Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

      The Order appealed from entered on December 4, 2003 does not

dispose of all claims against all parties and is therefore not a

final judgment.   Because no judgment was entered under Rule 54(b)

F.R.C.P., we have no jurisdiction and must dismiss this appeal. See


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Bader v. Atlantic Intern., Ltd., 986 F.2d 912 (5th Cir. 1993).

     APPEAL DISMISSED.




                                2